FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHUNNU LI,                                       No. 12-71286

               Petitioner,                       Agency No. A099-732-918

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Chunnu Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Li’s written statement and testimony regarding

the circumstances of her alleged forced abortion. See Zamanov v. Holder, 649

F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the applicant’s account of

persecution are sufficient to support an adverse credibility finding.”). The agency

reasonably rejected Li’s explanations for the inconsistency. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the absence of

credible testimony, Li’s asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Li’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any other evidence that shows it is more likely

than not that she will be tortured if returned to China, her CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71286